Oo oe SN DBO Un FP WY NYO &

DO NO NO NNO NO NO KN DN DN wR mw ee
oo SN NHN NA FP WOW NYO YK DTD Oo FB DQ HDB Hn FP WO NBO KS CS

 

He 3:19-cv-01336-E Document6 Filed 08/23/19 TP Pa0E TAX bartiereourrs

0 R | G | N A L Eee FILED OF TEXAS

AUG 23 2019

 

Peter Strojnik
7847 N. Central Avenue

Phoenix, Arizona 85020 oe U.S. 4 Hy he COURT
Telephone: (602) 524-6602 deput

ps@strojnik.com

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
Dallas Division
CASE NO.:3:19-cv-01336-B
PETER STROJNIK AMENDED COMPLAINT
Plaintiff, (AS OF RIGHT)

CHANGE OF DEFENDANT ONLY
VS.

TEOF HOTEL GP, LLC aka TEOF
HOTEL LP aka TEOF HOTEL GP, LP
DBA LORENZO HOTEL

Defendant.

 

 

COMPLAINT
1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
U.S.C. §12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
of Justice Standards for Accessible Design (““ADAAG”), and (2) common law of
negligence per se.
PARTIES
2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA.

3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer
and renal cancer, degenerative right knee and arthritis and is therefore a member of a

protected class under the ADA.

 

 

 
’ Ca

Co Se SN DH OH BP WY NY Ff

Oo NO NO WH HN NYO NH NY NO HR HF HF HF Oe Se OO Se ee Oe le
Sa nN NH A FP WO NY K§ DT OO CO HN DH WwW BP W NO KY CO

 

 

fe 3:19-cv-01336-E Document6 Filed 08/23/19 Page2of13 PagelD 24

. Plaintiff suffers from physical impairments described above which impairments

substantially limit his major life activities. Plaintiff walks with difficulty and pain
and requires compliant mobility accessible features at places of public
accommodation. Plaintiff's impairment is constant, but the degree of pain is episodic

ranging from dull and numbing pain to extreme and excruciating agony.

. Plaintiff is retired and likes to spend his retirement years traveling the United States.

. Defendant, owns, operates leases or leases to a lodging business (“Hotel”) located at

1011 S. Akard Street, Dallas, TX 75215which is a public accommodation pursuant to
42 U.S.C. § 12181(7)(A).
JURISDICTION

. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§

28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.

. Plaintiff brings this action as a private attorney general who has been personally

subjected to discrimination on the basis of his disability, see 42 U.S.C. §12188 and
28 CFR §36.501.

. This Court has continuing subject matter jurisdiction by virtue of, inter alia,

Plaintiff's claim for equitable nominal damages.

10. Venue is proper pursuant to 28 U.S.C. § 1391.
11.The ADAAG violations in this Verified Complaint relate to barriers to Plaintiffs

mobility. This impairs Plaintiff's full and equal access to the Hotel which, in turn,
constitutes discrimination satisfying the “injury in fact” requirement of Article III of

the United States Constitution.

12. Plaintiff is deterred from visiting the Hotel based on Plaintiff's knowledge that the

Hotel is not ADA or State Law compliant as such compliance relates to Plaintiff's

disability.

13. Plaintiff intends to visit Defendant’s Hotel at a specific time when the Defendant’s

noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
individual who intends to return to a noncompliant facility suffers an imminent injury

from the facility's existing or imminently threatened noncompliance with the ADA, a

 
 

Ca

Co Oe IN DB WO SFP WY NF

NO wpo NO NH WN WN WN WN NNO Se RHR HF Se Se eRe eee
oo at HD On fF YW NY K&§ CO KO FADD OH FP WY NY KH OC

f

 

 

@ 3:19-cv-01336-E Document6 Filed 08/23/19 Page3of13 PagelD 25

plaintiff who is deterred from patronizing a hotel suffers the ongoing actual injury of

lack of access to the Hotel.
COUNT ONE
Violation of Plaintiff's Civil Rights under the ADA

14. Plaintiff realleges all allegations heretofore set forth.

15.By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
particularly applicable to his mobility, both ambulatory and wheelchair assisted.

16. Plaintiff intended to visit Dallas, Texas for a visit between February 20 -22, 2019
therefore, reviewed vacation booking websites as documented in Addendum A which
is by this reference incorporated herein for all purposes.

17. Plaintiff consulted booking websites and noted that the booking websites failed to
‘identify and describe mobility related accessibility features and guest rooms offered
through its reservations service in enough detail to reasonably permit Plaintiff to
assess independently whether Defendant’s Hotel meets his accessibility needs as more
fully documented in Addendum A.

18.Defendant has violated the ADA by denying Plaintiff equal access to its public
accommodation on the basis of his disability as outlined above and as outlined in
Addendum A.

19. The ADA violations described in Addendum A relate to Plaintiff's disability and
interfere with Plaintiff's full and complete enjoyment of the Hotel.

20. As a result of the deficiencies described above, Plaintiff declined to book a room at
Defendant’s Hotel.

21.The removal of accessibility barriers listed above is readily achievable.

22. As a direct and proximate result of ADA Violations, Defendant’s failure to remove
accessibility barriers prevented Plaintiff from equal access to the Defendant’s public
accommodation.

WHEREFORE, Plaintiff prays for all relief as follows:

A. Relief described in 42 U.S.C. §2000a — 3; and
B. Relief described in 42 U.S.C. § 12188 (a) and (b) and, particularly -

 
' Ca

Oo Ce YQ HD WA BP WO NO —

Oo NO NO NO PO WN NWN NO HNO YH HK FR He Se ee OO eS elle
ao nN DN OW FP WO NY K|& DTD OO fF ND DB vA FP WY NH YF S&S

 

He 3:19-cv-01336-E Document6 Filed 08/23/19 Page4of13 PagelD 26

C. Injunctive relief order to alter Defendant’s place of public accommodation to
make it readily accessible to and usable by ALL individuals with disabilities;
and

D. Requiring the provision of an auxiliary aid or service, modification of a
policy, or provision of alternative methods, to the extent required by
Subchapter ITI of the ADA; and

E. Equitable nominal damages; and

7

For costs, expenses and attorney’s fees; and
G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).
COUNT TWO
Negligence

23. Plaintiff realleges all allegations heretofore set forth.

24. Defendant had a duty to Plaintiff to remove ADA accessibility barriers so that Plaintiff
as a disabled individual would have full and equal access to the public
accommodation.

25. Defendant breached this duty.

26. Defendant is or should be aware that, historically, society has tended to isolate and
segregate individuals with disabilities, and, despite some improvements, such forms
of discrimination against individuals with disabilities continue to be a serious and
pervasive social problem!,

27. Defendant knowingly and intentionally participated in this historical discrimination
against Plaintiff, causing Plaintiff damage.

28. Discrimination against individuals with disabilities persists in the use and enjoyment
of critical public accommodations?.

29. Defendant’s knowing and intentional persistence in discrimination against Plaintiff is
alleged, causing Plaintiff damage.

30. Individuals with disabilities, including Plaintiff, continually encounter various forms

of discrimination, including outright intentional exclusion, the discriminatory effects

 

| 42 U.S.C. § 12101(a)(2)
2 42 U.S.C. §12101(a)(3)

 

 
 

Case 3:19-cv-01336-E Document6 Filed 08/23/19 Page5of13 PagelD 27
1 of architectural, overprotective rules and policies, failure to make modifications to
2 existing facilities and practices, exclusionary qualification standards and criteria,
3 segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
4 other opportunities?.
5 31. Defendant’s knowing and intentional discrimination against Plaintiff reinforces above
6 forms of discrimination, causing Plaintiff damage.
7 32. Census data, national polls, and other studies have documented that people with
disabilities, as a group, occupy an inferior status in our society, and are severely
° disadvantaged socially, vocationally, economically, and educationally‘.
7 33.Defendant’s knowing and intentional discrimination has relegated Plaintiff to an
10 inferior status in society, causing Plaintiff damage.
ul 34. The Nation’s proper goals regarding individuals with disabilities are to assure equality
12 of opportunity, full participation, independent living, and economic self-sufficiency
13 for such individuals>.
14 || 35.Defendant’s knowing, and intentional discrimination has worked counter to our
15 Nation’s goals of equality, causing Plaintiff damage.
16 || 36.Continued existence of unfair and unnecessary discrimination and prejudice denies
17 people with disabilities the opportunity to compete on an equal basis and to pursue
18 those opportunities for which our free society is justifiably famous, and costs the
19 United States billions of dollars in unnecessary expenses resulting from dependency
20 and nonproductivity®.
1 37. Defendant’s knowing and intentional unfair and unnecessary discrimination against
39 Plaintiff demonstrates Defendant’s knowing and intentional damage to Plaintiff.
38. Defendant’s breach of duty caused Plaintiff damages including, without limitation,
3 the feeling of segregation, discrimination, relegation to second class citizen status the
24 pain, suffering and emotional damages inherent to discrimination and segregation and
2 other damages to be proven at trial.
26
97 |13 42 U.S.C. §12101(a)(5)
4 42 U.S.C. §12101(a)(6)
28 ||° 42 U.S.C. §12101(a)(7)
6 42 U.S.C. §12101(a)(8)
5

 

 

 
Cag

Oo fe SI DO nH FP W NYO

NO NO NO NO NHN NO NO NO NO RR Re ee ee
So J Nn A PP W NO KF DTD Oo fe Qn Wn FBP WW YP KS OS

 

 

 

@ 3:19-cv-01336-E Document6 Filed 08/23/19 Page6of13 PagelD 28

39. By violating Plaintiff's civil rights, Defendant engaged in intentional, aggravated and
outrageous conduct.

40.The ADA has been the law of the land since 1991, but Defendant engaged in a
conscious action of a reprehensible character, that is, Defendant denied Plaintiff his
civil rights, and cause him damage by virtue of segregation, discrimination, relegation
to second class citizen status the pain, suffering and emotional damages inherent to
discrimination and segregation and other damages to be proven at trial

41.Defendant either intended to cause injury to Plaintiff or defendant consciously
pursued a course of conduct knowing that it created a substantial risk of significant
harm to Plaintiff.

42. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts.

WHEREFORE, Plaintiff prays for relief as follows:

A. For finding of negligence; and

B. For damages in an amount to be proven at trial; and

C. For punitive damages to be proven at trial; and

D. For such other and further relief as the Court may deem just and proper.
REQUEST FOR TRIAL BY JURY

Plaintiff ee a trial by jury in issues triable by a jury.

DATED this [a rtd. Ashe pee f

PETER STROJN ik

Plaintiff / ~“

Uv

 
 

Cag

Co oe IN HD OO BP WY NY

wo wo NO WN WN NO NO HN NO KF HF FF FOO ESE Pell a el Sl
oo tN DN UH SFP WD NY KF§ TD OBO Bn HD Hn FPF W NY KF SO

 

 

@ 3:19-cv-01336-E Document6 Filed 08/23/19 Page 7of13 PagelD 29

    
 
     

 

 

Identification.

 

RRS KKKKKKKK OK

2ehourfrontdesk

‘Frontdesk safe
_ Convenience store

ADDENDUM A

A VIOLATIONS

| Gtop Hotet |

 
 
 
 
 
 
 
   
    

Outdoor pool
Breakfast available
Filness center :

Daily housekeeping

Laundry service
Free internet

 

 

   

 

 
 

Ca

cS Oo fF NIN DH DH FSF WY NY &

NO NO NO NO BD KD DN DC HNO Re Re OO eS lle
o sn DN A FP WN —|§ OD Oo eH HD HD OW BPR WD NY

z

 

Key facts
Rotel size

« The hotel has 227 coens
« This bobells arranged over 12 foors

Arrivingfeaving

© 94% of customers were happy with
sheok-in

« Check-in fire 3 PM-odnight

« Check-out fire ip 11 AM

Required at check-in

« Gredt card deposit required

« Goverwnentissued phote 10 required
» Minieurn checkin age in Zt

Re 3:19-cv-01336-E Document6 Filed 08/23/19 Page 8of13 PagelD 30

 

Travelling with others
Chikiren
yf No-oribe (inferd beds}

Pets
/ Pets nol allowed

internet

u Free WF) and wired Intemet aoonss. ir
public eres.
of Free wired Intemel ecoess in roorns

 

Conked-to-order breakfast dally (sucharge] | Zrestaurants |

 
   

 

 

 

 

 

 

 
    

   

Food and drink
Sbarsiounges | Coffee shop/ratl Poolside bar
Things te do Quisloor pool | Fitness facilities
Working away Conference space | Mestingrocms |
Sonterence space sie (feet) ~ 250 i
Conferenoe space sive imeters?~ 1221
Services 2ehourtontdesk | Conciegeserices |
Ory cleaningliaundry service | Laundry fecdities | Luggage storage |
Mullingeal staff | Portenbatthop
Facilities Slevatorift | Sale-deposit box at front desk i
Desoneied smoking areas
Auvessibility Avgessitie battwoom | inroce secessiity | Redin shower
Languages Spoken Engish i Spanish

 

 

 

 

 

   

Home comforts Avcondiioring | Colfeettaa maker [ woniironing board
Freshen ap Private battvoom [| Showeronly [| Freetolletias | Hairdryer
Be entertzined SO-ineh fat-soreen TY .

Stay connected Desk | WIFI (surcharge)

Food and drink Retigerstor | Free bottled water

More . Dely housekeeping i Incrgom safe

 

 

 

 

 

 

 
oT Oo Fe SN DN OH FSF WY WY

—

z.

Re 3:19-cv-01336-E Document6 Filed 08/23/19 Page9of13 PagelD 31

 
   

a : : : 2 Queen Beds
Guestroom 208-sq-tnot (37-sq-mneler} mom with oly views

internet ~ Pree wired intermel access.

Entertainment ~ 60-in0h fal-soreen TY

Food & Drink - Retigersion cofmates maker, ert dee
botied water

Bathroom ~ Private bathroom, shower, free iolebies, and.»
baw dryer

Practins!~ Sate, rocironing boar, and desk

Comfort - Av comiilioniag and dally housekeesing
Row-Greling

Room Details

« Agcondiioning « Free loieines ae Private

» Free wired bathroorn
inlernet « Fefrigestor

« Hee dryer ~ Showeracly

Steeps 4 people Gncleding up fo 3 chidren)
Bed choices
« ZtQueen Beds

Kore ello: OO0-ES0-2 17

  

 

 

 

 

  

Sleeps 4 people {including up ie 3 children)
Bed choices
aol King Bed

Wore Info 808-590-6117

 

   

4 King Bed

a8 29 feet (37 so meters)

Internet « Preawited Intemet aomess
Entertainment - S0sinch fet sermean TY

   

Food & Drink -Reingersion coflenties maker and tes

potied water

Bathroom - Private balhroorn, shower tee inleties and 3

hee dryer

Practical - Sate, iosilironing bosrd, and desk

Convfort - Air nondBoning and dally housekeading

Nore Smmking

Room Details
« Areendiiocing

« Onfleetiea
maker

* Daly
housekwening

* Cesk

» Flabpanel Ty

& Free botied
water

Free iovetes

Pree ated
internet
Heer dryer

ipoorn gale
ironteaning

bead
Number of

bathrooms 7

Private
batirconr
Palipersior
Ehower only

(eercherge)

 

 

 

 

 

 

 

 
 

    
    

  

 

 

 

 

 

 

 

Cage 3:19-cv-01336-E Document6 Filed 08/23/19 Page 10o0f13 PagelD 32
1
2
ol iS6-so-regier) poor with ofy views
3 infernet - Fresw red beret socess
Entertainment - 60-inch fietsoreen TV
4 ‘Sood & Dnink - Rerigeator cetentes nistion wal tee
dotled water _—-
5 Bathroom - Prvale bathroom. shower, fee tovetres, and 2
hair dryer .
Practical - Sate, zonfroning bom, and desk
6 oe ~ Al conditioning aod daly bousekecping
‘
7
Room Details
8 : 5 es j «fer eoniiioning os Pree telat « Preote
tk ae inetucing UP fo Y shieh « Coflestes ao Pree wired cathroor
9 Ge a ces ake Internet a Pebigecsice
aS hing Bed a Daly « Hardryer « Shewerany
ey BEE houpakeeging 4 (ergom gale 9 WIFI
10 Mone info: BO6-S20-6497 + Desk «Aeon ‘ ,
» Flabpanal TV board
11 «- Free botied « Nomberot
water balhrooeis - {
12
13
14 2 Queen Beds
15 internet - Free wired intemet access
Entertainment - 50-inch fiat-screan TV
Food & Drink - Refrigerator, colfesties makerand bee
16 bottled water
Bathroom - Private bathroom, shower, free toleties and a
halt diyer
17 Practical - Sale iconirdring board, aed desk
18 Comfort - Air conditioning and daily Rousekeesing
hice
19 Room Details
20 Sleeps 4 people (including up to 3 children} =
‘Bed choices :
2 1 «2 Queen Bede
Hor nie cea? —
22 Fistparei TV
23
24 ADA Deficiency: (1) Failure to identify and describe accessible features in the hotel
and guest rooms in enough detail to reasonably permit Plaintiff to assess independently
25 whether the hotel or guest room meets his accessibility needs. (2) Insufficient dispersion
of accessible rooms, if any.
26 18° PARTY BOOKING WEBSITE
27
28
10

 

 

 
 

Cag

cS Oo fF HDI Dn UH FSF WY NYO

NO NO WO WHO NH NH NH WN NO RHR Se He HR Fe eee ele
Oo aI DBA UN FBP WY NY KH DT OO fF ND DB UA BP WY NO

p 3:19-cv-01336-E Document6 Filed 08/23/19 Page11o0f13 PagelD 33

 

 

 

 

 

 

 

ADA ACCESSIBLE HOTELS IN DALLAS, TX | THE

LORENZO HOTEL

Pace Stat

to identity wah arressibiiity stendands as outlined by the World Wide Web Concortiom's Web Content Accemsiivity Guidalines 2.0 Level

Ad OWOAG 2.0 AS). While the

 

 

   

LORENZO
HOTEL
DELUXE KING

 
    

Seep inwhle nw dow

  
  
  
 

 

a Dees poll Wdgings
y Weeks OF art Uhat are Be UNIQUE geimior
icted bls nondden Dales viview ew
« Ring beds «, Dhakespemeen quotes on
the carpet

a Gvericedtsenical

industries! style floor lying ie Boldrtvecis chars
a: Wirediand witelens internet: eo Arieccemurale

& Business desk @ Caheete ceilings

eo Reorigccttes makers

 

ER eCiuCt to B whole

 

 

 

 

 

 

11

 
 

- Cag

coc Oo FF ND A FP WY LH

—

  
 
 
 
 
  
 
 
   
 
  

ADA Deficiency: ADA Deficiency: (1) Failure to identify and describe accessible
features in the hotel and guest rooms in enough detail to reasonably permit Plaintiff to
assess independently whether the hotel or guest room meets his accessibility needs. (2)
Insufficient dispersion of accessible rooms, if any.

 

p 3:19-cv-01336-E Documenté6 Filed 08/23/19 Page 12o0f13 PagelD 34

 

LORENZO

{ll

 

HOTEL

DELUXE DOUBLE QUEEN

Besewed by Lornad Douhis Uuwer Seow featuring U0
sepiant feet of shack Blac with ar and i

 

elaborately choc beadtiqards qrepted be kes ern Much ee:
pechuy Sialis Bole! scorenplodationd have nevertaeiond

bemerwilr malic bending Gt piecee ard a phenomenal ins

 

 

TOONS ew Gh tbe Gouin ay

w: Double Queen beds «. Shakesmesreanepschesan
. . thecarpel
«> Gyersiged thea ical,
industia) ave foot ema i. Boitet redin chiaes

a. OSGred and Witwlen mieret (e  Artote meres:

«. Buchs desk a Deecnste celina:

  
   
 
  
 
 
 
 
  

Kewl coiiee makers

 

 

LN ae

~ LORENZO
HOTEL

 

KING CORNER SUITE

LOOEDEO Wome: Gude geo tar trove wedinery SYh SOG es uare

teetor oniat elQvaled focmcund umanng mage sews

    
     

Ledeen, Thier stunning ae goes ada
2 +

 

» Kiso or Douhle gees beds 6 “Shakeaprareanquates on
the Carol
ow Ovenuiseltl shedte ital.
industrial style oor deme « (Poldririee chard

     

Wited aedwreless internet o« Altoti¢ mirats

   

  
 

 
 

Busines desk « loncete celtings

   

Keone cotine makers

 

 

 

 

 

END

12

 
E Document6 Filed 08/23/19 Page130f13 PagelD 35

19-cv-01336-

Case 3

 

8 2
90618011
~ 61/02/80 a
810Se :b.10 8
sooo Syd 8
SEZ1$

3Dv180d “s'n

 

CPESL XL ‘Seed
ZSp] WOOY IveNg eoJauIWIOD OOTT
29D5O SAB9TD ENOD DEISIC “SN

 

 

 

 

  

 

SS OZSP ZEzE6 Lose vEzZO PESE

YASINNN ONIMOVHL SdSN

 

O20G8 PuozITy ‘xrUs0qg
aNUZAY FENUID "NI LpSZ
yiufons 12g

 

 

 

 

 
